Citation Nr: 0102501	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for headaches due to an 
undiagnosed illness. 

3.  Entitlement to service connection for joint pain due to 
an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976; from November 1980 to November 1983; and from January 
1991 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, inter alia, denied the benefits 
sought. 

The record shows that the veteran served on active duty in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  Furthermore, the Board notes that some of the 
veteran's claims, specifically headaches and joint pains, may 
be symptoms of undiagnosed illnesses pursuant to the 
provisions of 38 C.F.R. § 3.317 (2000).  Service connection 
under section 3.317 is available only for undiagnosed 
illnesses attributable to Southwest Asia service during the 
Persian Gulf War, i.e., those illnesses which "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  Arthritis is a 
disease entity that can be clinically diagnosed and 
entitlement to service connection for that process is as with 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service or during any relevant 
presumptive period.  Consequently, the issues on appeal have 
been restyled as set forth on the first page of this 
decision.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

In conjunction with the November 1998 Gulf War examination, 
the veteran indicated that he received treatment for his back 
in 1992 or 1993 at Receiving Hospital (address unrecorded).  
Such records have not been associated with the claims file.  
He also reported that previously in 1996 he was attacked by 
other persons who injured his right leg near the ankle, 
necessitating surgical repair to the ankle.  The Board notes 
such records may contain information relevant to his claims.  
Moreover, the VA's statutory duty to assist includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The Board additionally observes that while lumbar X-rays 
afforded in conjunction with a November 1998 VA examination 
were reported as normal, X-rays afforded in January 1998 
reported minimal degenerative changes of the lumbosacral 
spine.  The Board is of the opinion that further 
clarification of the presence of the claimed disability is 
indicated. 

The veteran reported headaches in service in May and December 
1975 and January 1976, with the latter associated with a 
throat infection.  There were no other complaints, findings 
or treatment during service or on the veteran's several 
separations from service.  In fact, his separation 
examination in March 1991 reported no illness or injury 
incurred or aggravated during Operation Desert Shield/Storm.  
Pursuant to a January 1998 general medical examination, the 
veteran reported headaches since 1991 brought on by stress 
and he was diagnosed with headaches cause uncertain.  He was 
diagnosed with migraine pursuant to a November 1998 
examination, but it is unclear whether the examiner was a 
neurologist.  Pursuant to the new legislation, the Board 
considers that further medical opinion would be helpful in 
the adjudication of the claim.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information identifying 
all medical facilities and the 
approximate dates at which he received 
inpatient or outpatient treatment 
pertaining to his claimed disabilities 
for the period from separation in 1991 to 
the present, including but not limited to 
Receiving Hospital in 1992 and 1993 as 
well as for treatment for injuries 
sustained to the right lower extremity in 
1996.  

Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.

If the search for records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that the made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  Upon completion of the foregoing, the 
veteran should be afforded VA examination 
by a neurologist for the purpose of 
determining the nature and correct 
diagnosis referable to chronic headaches 
found to be present.  If the examiner 
concludes that migraine is not present, 
he/she is to consider the criteria set 
forth for disabilities due to undiagnosed 
illnesses under 38 C.F.R. § 3.317, and 
offer an opinion whether the veteran has 
such a chronic disability at this time.  

The veteran should also be afforded an 
orthopedic examination to evaluate the 
claimed joint pain due to an undiagnosed 
illness.  Based on the physical 
examination, any tests and studies deemed 
necessary and a review of the claims 
folder, the examiner is asked to offer an 
opinion whether the veteran suffers from 
a chronic condition due to un diagnosed 
illness under the criteria of 38 C.F.R. 
§ 3.317  

The examinations should include all tests 
and studies deemed necessary by the 
examiners.  The claims folder must be 
made available to the examiners for 
review prior to completion of the 
examination reports, and the examiners 
should indicate in their reports whether 
they reviewed the file.  The examiners 
are to be provided with a copy of the 
criteria set forth in 38 C.F.R. § 3.317.  
If an examiner is unable to provide the 
requested opinion, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




